DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: recognizer in claims 1-4, 6 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Support for the “recognizer” can be found in the specification in page 2.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. U.S. Pub. No. 2019/0337513 (“KIM”) in view of YAMADA et al. U.S. Pub. No. 2016/0200321 (“YAMADA”) and Tanaka et al. U.S. Pub. No. 2020/0072617 (“Tanaka”).
Regarding claim 1 as best understood, KIM discloses a vehicle control device comprising: a recognizer configured to recognize a surrounding situation of a vehicle; (see at least [¶ 0010] In accordance with an aspect of the present disclosure, a lane keeping assist system for performing lane keeping using information about a lane and peripheral vehicle includes a lane and preceding vehicle sensor configured to detect a forward lane and a preceding vehicle with respect to a host vehicle…)
and 5a driving controller configured to control a speed and steering of the vehicle according to a recognition result of the recognizer (see at least [¶ 0004] The Lane Keeping Assist System (LKAS) may detect a lane and a preceding vehicle using a front-view camera, may plan a traveling route within a lane, and may control a host vehicle to follow a target route using active control of an electronic power steering device, thereby providing a driver of the host vehicle with high convenience.) 
Kim fails to explicitly disclose stop following travel of following a front vehicle recognized by the recognizer according to the recognizer in a traveling region through which the front vehicle has passed. However, YAMADA teaches wherein the driving controller is configured to stop following travel of following a front vehicle recognized by the recognizer according to a state of a target recognized by the recognizer in a traveling region through which the front vehicle has passed when the 10following travel is performed, and (see at least [¶ 0044] It is noted that, as described above, the process routine illustrated in FIG. 3 is executed during the operation in the following mode, and ends when the preceding vehicle becomes no longer the target to be followed. When the preceding vehicle becomes no longer the target to be followed, the demand deceleration G (before the correction) at that time is 0 as long as a new preceding vehicle does not exist as the preceding vehicle to be followed.) 
Thus, KIM discloses a vehicle control device to include a recognizer for recognizing a surrounding situation of a vehicle and 5a driving controller to control a speed and steering of the vehicle according to a recognition result of the recognizer. YAMADA teaches stop following travel of following a front vehicle recognized by the recognizer according to the recognizer in a traveling region through which the front vehicle has passed.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified KIM and incorporate the teachings of YAMADA and include a step to stop following travel of following a front vehicle recognized by the recognizer according to the recognizer in a traveling region through which the front vehicle has passed. Doing so allows the system to correct the target value related to the acceleration/deceleration of the host vehicle based on the preceding vehicle information.
Kim fails to explicitly discloses device wherein the target is a regulation sign or guiding sign within the subject vehicle environment. However, Tanaka teaches wherein the target is a regulation sign for regulating a part of a lane in which a vehicle is traveling, a regulation sign for regulating a lane, or a guiding sign for guiding a visual line of an occupant of the vehicle (see at least [¶ 0041] The target object recognition unit 12 may narrow down target object candidates from an arrangement pattern of the target objects existing around the vehicle or may specify a road guide sign from the target object information by recognizing the image of the display content of the road guide sign. The method of recognizing the target object is not limited, and various methods can be adopted.)
Thus, KIM discloses a vehicle control device to include a recognizer for recognizing a surrounding situation of a vehicle and 5a driving controller to control a speed and steering of the vehicle according to a recognition result of the recognizer. Tanaka teaches wherein the target is a regulation sign or guiding sign within the subject vehicle environment.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified KIM and incorporate the teachings of Tanaka to include the target is a regulation sign or guiding sign within the subject vehicle environment. Doing so allows for the vehicle sensing component to detect guiding signs within the environment to efficiently navigate through the subject vehicle environment and avoid incorrect directions.

Regarding claim 3 as best understood, KIM discloses a vehicle control device to include a recognizer for recognizing a surrounding situation of a vehicle and 5a driving controller to control a speed and steering of the vehicle according to a recognition result of the recognizer.
Kim fails to explicitly disclose stop following travel of following a front vehicle recognized by the recognizer according to the recognizer in a traveling region through which the front vehicle has passed. However, YAMADA teaches vehicle control device according to claim 1, wherein the driving controller is 25configured to stop the following travel when the state of the target recognized by the40 recognizer in the traveling region through which the front vehicle has passed is different from the state of the target recognized by the recognizer immediately before the front vehicle passes (see at least [¶ 0044] It is noted that, as described above, the process routine illustrated in FIG. 3 is executed during the operation in the following mode, and ends when the preceding vehicle becomes no longer the target to be followed. When the preceding vehicle becomes no longer the target to be followed, the demand deceleration G (before the correction) at that time is 0 as long as a new preceding vehicle does not exist as the preceding vehicle to be followed
Thus, KIM discloses a vehicle control device to include a recognizer for recognizing a surrounding situation of a vehicle and 5a driving controller to control a speed and steering of the vehicle according to a recognition result of the recognizer. YAMADA teaches stop following travel of following a front vehicle recognized by the recognizer according to the recognizer in a traveling region through which the front vehicle has passed.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified KIM and incorporate the teachings of YAMADA and include a step to stop following travel of following a front vehicle recognized by the recognizer according to the recognizer in a traveling region through which the front vehicle has passed. Doing so allows the system to correct the target value related to the acceleration/deceleration of the host vehicle based on the preceding vehicle information.

Regarding claim 4 as best understood, KIM discloses the vehicle control device according to claim 1, wherein the state of the target recognized by the recognizer in the traveling region through which the front vehicle has passed is a state in which the target is moving or a state in which the target stops at a different position from a position at which the target was located (see at least [¶ 0012] The route generation module may restrict the follower longitudinal control range when the preceding vehicle deviates from the new route.)

Regarding claim 5 as best understood, KIM discloses the vehicle control device according to claim 1, wherein the target is a target that is temporarily disposed on a road and is not stored in map information referred to by the vehicle (see at least [¶ 0004] The Lane Keeping Assist System (LKAS) may detect a lane and a preceding vehicle using a front-view camera, may plan a traveling route within a lane, and may control a host vehicle to follow a target route using active control of an electronic power steering device, thereby providing a driver of the host vehicle with high convenience.)

Regarding claim 12 as best understood, KIM discloses a vehicle control method causing a computer to perform: 5recognizing a surrounding situation of a vehicle; (see at least [¶ 0010] In accordance with an aspect of the present disclosure, a lane keeping assist system for performing lane keeping using information about a lane and peripheral vehicle includes a lane and preceding vehicle sensor configured to detect a forward lane and a preceding vehicle with respect to a host vehicle…)
controlling a speed and steering of the vehicle according to a recognition result; and (see at least [¶ 0004] The Lane Keeping Assist System (LKAS) may detect a lane and a preceding vehicle using a front-view camera, may plan a traveling route within a lane, and may control a host vehicle to follow a target route using active control of an electronic power steering device, thereby providing a driver of the host vehicle with high convenience.)
Kim fails to explicitly disclose stop following travel of following a front vehicle recognized by the recognizer according to the recognizer in a traveling region through which the front vehicle has passed. However, YAMADA teaches stopping following travel of following a recognized front vehicle according to a recognized state of a target in a traveling region through which the front vehicle has 10passed when the following travel is performed, (see at least [¶ 0044] It is noted that, as described above, the process routine illustrated in FIG. 3 is executed during the operation in the following mode, and ends when the preceding vehicle becomes no longer the target to be followed. When the preceding vehicle becomes no longer the target to be followed, the demand deceleration G (before the correction) at that time is 0 as long as a new preceding vehicle does not exist as the preceding vehicle to be followed.) 
Thus, KIM discloses a vehicle control device to include a recognizer for recognizing a surrounding situation of a vehicle and 5a driving controller to control a speed and steering of the vehicle according to a recognition result of the recognizer. YAMADA teaches stop following travel of following a front vehicle recognized by the recognizer according to the recognizer in a traveling region through which the front vehicle has passed.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified KIM and incorporate the teachings of YAMADA and include a step to stop following travel of following a front vehicle recognized by the recognizer according to the recognizer in a traveling region through which the front vehicle has passed. Doing so allows the system to correct the target value related to the acceleration/deceleration of the host vehicle based on the preceding vehicle information.
Kim fails to explicitly discloses device wherein the target is a regulation sign or guiding sign within the subject vehicle environment. However, Tanaka teaches wherein the target is a regulation sign for regulating a part of a lane in which a vehicle is traveling, a regulation sign for regulating a lane, or a guiding sign for guiding a visual line of an occupant of the vehicle (see at least [¶ 0041] The target object recognition unit 12 may narrow down target object candidates from an arrangement pattern of the target objects existing around the vehicle or may specify a road guide sign from the target object information by recognizing the image of the display content of the road guide sign. The method of recognizing the target object is not limited, and various methods can be adopted.)
Thus, KIM discloses a vehicle control device to include a recognizer for recognizing a surrounding situation of a vehicle and 5a driving controller to control a speed and steering of the vehicle according to a recognition result of the recognizer. Tanaka teaches wherein the target is a regulation sign or guiding sign within the subject vehicle environment.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified KIM and incorporate the teachings of Tanaka to include the target is a regulation sign or guiding sign within the subject vehicle environment. Doing so allows for the vehicle sensing component to detect guiding signs within the environment to efficiently navigate through the subject vehicle environment and avoid incorrect directions.

Regarding claim 13 as best understood, KIM discloses a non-transitory computer-readable storage medium that stores a computer program to be executed by a computer to perform at least: recognizing a surrounding situation of a vehicle; (see at least [¶ 0010] In accordance with an aspect of the present disclosure, a lane keeping assist system for performing lane keeping using information about a lane and peripheral vehicle includes a lane and preceding vehicle sensor configured to detect a forward lane and a preceding vehicle with respect to a host vehicle…)
controlling a speed and steering of the vehicle according to a recognition result; and (see at least [¶ 0004] The Lane Keeping Assist System (LKAS) may detect a lane and a preceding vehicle using a front-view camera, may plan a traveling route within a lane, and may control a host vehicle to follow a target route using active control of an electronic power steering device, thereby providing a driver of the host vehicle with high convenience.)
Kim fails to explicitly disclose stop following travel of following a front vehicle recognized by the recognizer according to the recognizer in a traveling region through which the front vehicle has passed. However, YAMADA teaches stopping following travel of following a recognized front vehicle according to a recognized state of a target in a traveling region through which the front vehicle has passed when the following travel is performed, (see at least [¶ 0044] It is noted that, as described above, the process routine illustrated in FIG. 3 is executed during the operation in the following mode, and ends when the preceding vehicle becomes no longer the target to be followed. When the preceding vehicle becomes no longer the target to be followed, the demand deceleration G (before the correction) at that time is 0 as long as a new preceding vehicle does not exist as the preceding vehicle to be followed.) 
Thus, KIM discloses a vehicle control device to include a recognizer for recognizing a surrounding situation of a vehicle and 5a driving controller to control a speed and steering of the vehicle according to a recognition result of the recognizer. YAMADA teaches stop following travel of following a front vehicle recognized by the recognizer according to the recognizer in a traveling region through which the front vehicle has passed.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified KIM and incorporate the teachings of YAMADA and include a step to stop following travel of following a front vehicle recognized by the recognizer according to the recognizer in a traveling region through which the front vehicle has passed. Doing so allows the system to correct the target value related to the acceleration/deceleration of the host vehicle based on the preceding vehicle information.
Kim fails to explicitly discloses device wherein the target is a regulation sign or guiding sign within the subject vehicle environment. However, Tanaka teaches wherein the target is a regulation sign for regulating a part of a lane in which a vehicle is traveling, a regulation sign for regulating a lane, or a guiding sign for guiding a 25visual line of an occupant of the vehicle (see at least [¶ 0041] The target object recognition unit 12 may narrow down target object candidates from an arrangement pattern of the target objects existing around the vehicle or may specify a road guide sign from the target object information by recognizing the image of the display content of the road guide sign. The method of recognizing the target object is not limited, and various methods can be adopted.)
Thus, KIM discloses a vehicle control device to include a recognizer for recognizing a surrounding situation of a vehicle and 5a driving controller to control a speed and steering of the vehicle according to a recognition result of the recognizer. Tanaka teaches wherein the target is a regulation sign or guiding sign within the subject vehicle environment.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified KIM and incorporate the teachings of Tanaka to include the target is a regulation sign or guiding sign within the subject vehicle environment. Doing so allows for the vehicle sensing component to detect guiding signs within the environment to efficiently navigate through the subject vehicle environment and avoid incorrect directions.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of YAMADA and Tanaka as applied to claim 1 above, and further in view of Yao et al. U.S. Pub. No. 2019/0101917 (“Yao”).
Regarding claim 2 as best understood, KIM discloses a vehicle control device to include a recognizer for recognizing a surrounding situation of a vehicle and 5a driving controller to control a speed and steering of the vehicle according to a recognition result of the recognizer. KIM fails to explicitly disclose a learning model based on captured image to navigate the vehicle within the environment in a lane.
However, Yao teaches the vehicle control device according to claim 1,	
wherein the recognizer determines whether a captured image is in a predetermined state by inputting the captured image to a learned model, (see at least [¶ 0004] The action model is trained to perform multi-step prediction, which may be used for visualization and AI based planning, for example, in autonomous driving. The action model is learned from a sample data set collected using a vehicle running in a simulation or on real roads in contrast to other models for vehicle dynamics, such as the bicycle model, which based on experience from vehicle system design of vehicle designers and not learned from data. In particular, the present disclosure uses a neural network to learn an action model from sensor data, such as images, LIDAR, RADAR and/or other sensory measurements and possibly derived data, and a current action, and a subsequent state. The learned action model may then be used to predict the subsequent sensor date, such as images, LIDAR, RADAR and other sensory measurements and possibly derived data for a given state and a given action.) 
wherein the driving controller is configured to stop the following travel when the recognizer determines that the captured image is in the predetermined state, and (see at least [¶ 0044] The communication system 100 comprises a plurality of sensors 110 located about the vehicle 105 and one or more wireless transceivers 130 each coupled to a controller of the vehicle control system 115. The plurality of sensors 110 comprise one or more digital cameras 112, one or more LIDAR units 114, one or more radar units, such as one or more radar synthetic aperture radar (SAR) units 116, an inertial measurement unit (IMU) 118, an electronic compass 119 and possibly other sensors 120.)20
wherein the learned model is a model learned so that information indicating that the captured image is in the predetermined state is output when the captured image including the target in the predetermined state is input (see at least [¶ 0079] At operation 506, the neural network 250 predicts a subsequent state, s′, of the vehicle 105 in the environment for each possible action, a. The predicted subsequent state, s′, is a vector similar to the current state of the vehicle 105 in the environment, s, and the subsequent state of the vehicle 105 in the environment, s′, and comprising the same elements such as, for example, such as: predicted distance from the vehicle's center to a lane axis, or when a lane is not available, the predicted distance from the vehicle's center to a predefined path; predicted distance from the vehicle's center to center line, left lane line, and right lane line; predicted camera views, including predicted images of all the cameras 112 installed on the vehicle 105; predicted LIDAR measurements; and predicted RADAR and other sensory measurements.) 
	Thus, KIM discloses a vehicle control device to include a recognizer for recognizing a surrounding situation of a vehicle and 5a driving controller to control a speed and steering of the vehicle according to a recognition result of the recognizer. Yao teaches a learning model based on captured image to navigate the vehicle within the environment in a lane. 
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified KIM and incorporate the teachings of Yao and include a learning model based on captured image to navigate the vehicle within the environment in a lane. Doing so allows for a  plurality of predicted subsequent states of objects in the subject vehicle environment is obtained using an action model, a current state of the object in the environment and a plurality of actions.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of YAMADA and Tanaka as applied to claim 1 above, and further in view of Chia et al. U.S. Pub. No. 2017/0160744 (“Chia”) and TAMURA et al. U.S. Pub. No. 2018/0065630 (“TAMURA”).
Regarding claim 6 as best understood, KIM discloses the vehicle control device according to claim 1, wherein the driving controller is configured to not stop the following travel 20according to the state of the target recognized by the recognizer in the traveling region through which the front vehicle has passed when the driving controller performs the first control, and (see at least [¶ 0011] The electronic control unit (ECU) includes a lane and preceding vehicle recognition module configured to recognize lane information and preceding vehicle information by acquiring lane and preceding vehicle detection information from the lane and preceding vehicle sensor, a route generation module configured to generate a route in a manner that the host vehicle travels in a center part based on the recognized lane information, generate a new route based on the recognized preceding vehicle information when the lane information is not recognized, and restrict a follower longitudinal control range according to movement of the preceding vehicle, and a target steering torque calculation module configured to calculate a target steering torque needed for the host vehicle following the route generated by the route generation module, and transmit the calculated target steering torque to an electronic power steering device.)
Kim fails to explicitly disclose stop following travel of following a front vehicle recognized by the recognizer according to the recognizer in a traveling region through which the front vehicle has passed. However, YAMADA teaches wherein the driving controller is configured to stop the following travel according to the state of the target recognized by the recognizer in the traveling region 25through which the front vehicle has passed when the driving controller performs the41 second control (see at least [¶ 0044] It is noted that, as described above, the process routine illustrated in FIG. 3 is executed during the operation in the following mode, and ends when the preceding vehicle becomes no longer the target to be followed. When the preceding vehicle becomes no longer the target to be followed, the demand deceleration G (before the correction) at that time is 0 as long as a new preceding vehicle does not exist as the preceding vehicle to be followed.) 
Thus, KIM discloses a vehicle control device to include a recognizer for recognizing a surrounding situation of a vehicle and 5a driving controller to control a speed and steering of the vehicle according to a recognition result of the recognizer. YAMADA teaches stop following travel of following a front vehicle recognized by the recognizer according to the recognizer in a traveling region through which the front vehicle has passed.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified KIM and incorporate the teachings of YAMADA and include a step to stop following travel of following a front vehicle recognized by the recognizer according to the recognizer in a traveling region through which the front vehicle has passed. Doing so allows the system to correct the target value related to the acceleration/deceleration of the host vehicle based on the preceding vehicle information.
KIM fails to explicitly disclose performing a first control in which a position of the vehicle in a horizontal direction is controlled according to a road mark line. 15However, Chia teaches wherein the driving controller is able to perform first control in which a position of the vehicle in a horizontal direction is controlled according to a road mark line along which the vehicle is traveling and (see at least [¶ 0019] The controller is configured to determine a lane-position for the vehicle based on a lane-marking of the roadway. The controller is also configured to determine an offset-distance of the object relative to the lane-position based on the reflected-signal. The controller is also configured to operate the vehicle in accordance with the lane-position when the lane-marking is detected, and operate in accordance with the offset-distance when the lane-marking is not present.)
Thus, KIM discloses a vehicle control device to include a recognizer for recognizing a surrounding situation of a vehicle and 5a driving controller to control a speed and steering of the vehicle according to a recognition result of the recognizer. Chia for performing a first control in which a position of the vehicle in a horizontal direction is controlled according to a road mark line.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified KIM and incorporate the teachings of Chia and include performing a first control in which a position of the vehicle in a horizontal direction is controlled according to a road mark line. Doing so allows for navigation of the vehicle within the lane on the basis of environment recognition.
KIM fails to explicitly disclose a control in which the position of the vehicle in the horizontal direction is controlled according to the front vehicle. However, TAMURA teaches second control in which the position of the vehicle in the horizontal direction is controlled according to the front vehicle, (see at least [¶ 0003] A follow-up traveling control for a vehicle such as an automobile has been known. In the follow-up traveling control, a traveling lane of an own vehicle and a preceding vehicle in front of the own vehicle are detected by means of a camera or a radar, for example. On the basis of the detections, an inter-vehicle distance from the own vehicle to the preceding vehicle is controlled; a position of the own vehicle within the traveling lane is controlled to a proper distance…) 
Thus, KIM discloses a vehicle control device to include a recognizer for recognizing a surrounding situation of a vehicle and 5a driving controller to control a speed and steering of the vehicle according to a recognition result of the recognizer. TAMURA for performing a control in which the position of the vehicle in the horizontal direction is controlled according to the front vehicle.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified KIM and incorporate the teachings of TAMURA and include performing a control in which the position of the vehicle in the horizontal direction is controlled according to the front vehicle. Doing so allows for navigation of the vehicle within the lane on the basis of environment recognition.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of YAMADA, Tanaka, Chia, and TAMURA as applied to claim 6 above, and further in view of Akamatsu et al. U.S. 2020/0307623 (“Akamatsu”)
Regarding claim 7 as best understood, KIM discloses a vehicle control device to include a recognizer for recognizing a surrounding situation of a vehicle and 5a driving controller to control a speed and steering of the vehicle according to a recognition result of the recognizer. 
KIM fails to explicitly disclose an inter-vehicle distance between the vehicle and the front vehicle maintained by the vehicle in the second control 5is different from an inter-vehicle distance between the vehicle and the front vehicle maintained by the vehicle in the first control. However, Akamatsu teaches the vehicle control device according to claim 6, wherein an inter-vehicle distance between the vehicle and the front vehicle maintained by the vehicle in the second control 5is longer than an inter-vehicle distance between the vehicle and the front vehicle maintained by the vehicle in the first control (see at least [¶ 0041] When the lateral inter-vehicle distance (y.sub.ref) is less than the first distance threshold (y.sub.th_a), the control device 30 executes the control flow of step 6. When the lateral inter-vehicle distance (y.sub.ref) is not less than the first distance threshold (y.sub.th_a), the control device 30 determines that there is no other vehicle with a short inter-vehicle distance in the lateral direction of the subject vehicle, and executes the control flow of step 15.)
Thus, KIM discloses a vehicle control device to include a recognizer for recognizing a surrounding situation of a vehicle and 5a driving controller to control a speed and steering of the vehicle according to a recognition result of the recognizer. Akamatsu teaches an inter-vehicle distance between the vehicle and the front vehicle maintained by the vehicle in the second control 5is different from an inter-vehicle distance between the vehicle and the front vehicle maintained by the vehicle in the first control.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified KIM and incorporate the teachings of Akamatsu by including an inter-vehicle distance between the vehicle and the front vehicle maintained by the vehicle in the second control is different from an inter-vehicle distance between the vehicle and the front vehicle maintained by the vehicle in the first control. Doing so allows for a response of the steering amount to a higher response than that in the ordinary control, before the subject vehicle passes the other vehicle.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of YAMADA and Tanaka as applied to claim 1 above, and further in view of XING et al. U.S. Pub. No. 2017/0305425 (“XING”).
Regarding claim 8 as best understood, KIM discloses a vehicle control device to include a recognizer for recognizing a surrounding situation of a vehicle and 5a driving controller to control a speed and steering of the vehicle according to a recognition result of the recognizer. 
KIM fails to explicitly disclose a grasping condition of the vehicle operating component to control the following procedure of the vehicle. However, XING teaches the vehicle control device according to claim 1, wherein the driving controller is configured to perform third travel control in which grasping of an operator of the vehicle 10by an occupant of the vehicle is a condition when the following travel performed irrespective of whether the occupant of the vehicle grasps the operator of the vehicle is performed and the following travel is stopped according to the state of the target recognized by the recognizer in the traveling region through which the front vehicle has passed (see at least [¶ 0048] As shown in FIG. 5, when the driver intends to switch the vehicle to the manual driving mode, the driver only needs to hold the steering wheel with two hands, a sensing device receives a signal, and a decision making system instructs the autonomous driving system to stop control. When the driver moves the two hands away from the steering wheel, the sensing device detects that the two hands have been moved away from the steering wheel, and the decision making system instructs the autonomous driving system to take control of the vehicle.)
Thus, KIM discloses a vehicle control device to include a recognizer for recognizing a surrounding situation of a vehicle and 5a driving controller to control a speed and steering of the vehicle according to a recognition result of the recognizer. XING teaches the vehicle control to include a grasping condition of the vehicle operating component to control the following procedure of the vehicle.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified KIM and incorporate the teachings of XING by including a grasping condition of the vehicle operating component to control the following procedure of the vehicle. Doing so allows for the implementation to achieve smooth switching of the driving mode to a more following procedure of a preceding vehicle.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of YAMADA and Tanaka as applied to claim 1 above, and further in view of GUAN et al. U.S. Pub. No. 2013/0322691 (“GUAN”).
Regarding claim 9 as best understood, KIM discloses a vehicle control device to include a recognizer for recognizing a surrounding situation of a vehicle and 5a driving controller to control a speed and steering of the vehicle according to a recognition result of the recognizer. 
KIM fails to explicitly disclose the controller to not stop the following travel when a size of the target is equal to or less than a predetermined size. However, GUAN teaches the vehicle control device according to claim 1, wherein the driving controller is configured to not stop the following travel when a size of the target is equal to or less than a predetermined size (see at least [¶ 0065] 20For example, width minimum Wmin, width maxim Wmax, height minimum Hmin, and height maxim Hmax of the candidate set of recognition target areas can be set as following values. When the recognition target is pedestrian, the size threshold range can be set at a range whose height minimum Hmin is 0.5 m, height maxim Hmax is 2.5 m, width minimum Wmin is 0.1 m, and width maxim Wmax is 1.0 m. When the recognition target is the car an, the size threshold range can be set at a range whose height minimum Hmin is 1.0 m, height maxim Hmax is 5.0 m, width minimum Wmin is 4.0 m, and width maxim Wmax is 3.0 m.)
Thus, KIM discloses a vehicle control device to include a recognizer for recognizing a surrounding situation of a vehicle and 5a driving controller to control a speed and steering of the vehicle according to a recognition result of the recognizer. GUAN teaches the controller to not stop the following travel when a size of the target is equal to or less than a predetermined size.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified KIM and incorporate the teachings of GUAN by modifying the controller to not stop the following travel when a size of the target is equal to or less than a predetermined size. Doing so allows for recognizing real obstacles on the road and referencing their locations in the environment based on captured image and other sensor data.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of YAMADA, Tanaka, and GUAN as applied to claim 9 above, and further in view of Endo et al. U.S. Patent No. 4,477,184 (“Endo”).
Regarding claim 10 as best understood, KIM discloses a vehicle control device to include a recognizer for recognizing a surrounding situation of a vehicle and 5a driving controller to control a speed and steering of the vehicle according to a recognition result of the recognizer. 
KIM fails to explicitly disclose the predetermined size or less is a size which is according to a distance between a road and a lower portion of a body of the vehicle. However, Endo teaches the vehicle control device according to claim 9, wherein the predetermined size or less is a size which is according to a distance between a road and a lower portion of a body of the vehicle (see at least [claim 6] where h.sub.u is a height which is obtained by a substraction of the ground clearance of the vehicle from the height of said laser pulse transmitting point; .delta..sub.g is a predetermined margin of height between the bottom of the vehicle and the road surface; R is a distance between said laser pulse transmitting point and an upper end of a lower target placed on the vehicular course, from which end a return laser pulse is received; and .theta..sub.y is an angle between said central axis and said upper end of said lower target to said laser pulse transmitting point…)
Thus, KIM discloses a vehicle control device to include a recognizer for recognizing a surrounding situation of a vehicle and 5a driving controller to control a speed and steering of the vehicle according to a recognition result of the recognizer. Endo teaches the predetermined size or less is a size which is according to a distance between a road and a lower portion of a body of the vehicle
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified KIM and incorporate the teachings of Endo wherein the predetermined size or less is a size which is according to a distance between a road and a lower portion of a body of the vehicle. Doing so allows for recognizing real obstacles on the road and referencing their locations in the environment based on captured image and other sensor data.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of YAMADA and Tanaka as applied to claim 9 above, and further in view of AOKI et al. U.S. Pub. No. 2022/0018966 (“AOKI”).
Regarding claim 11 as best understood, KIM discloses a vehicle control device to include a recognizer for recognizing a surrounding situation of a vehicle and 5a driving controller to control a speed and steering of the vehicle according to a recognition result of the recognizer. 
KIM fails to explicitly disclose a target that 25has a region of which light reflection intensity is equal to or greater than a threshold. However, AOKI teaches the vehicle control device according to claim 1, wherein the target is a target that 25has a region of which light reflection intensity is equal to or greater than a threshold, a42 target that has a region of which light reflection intensity is higher by a predetermined degree or more than another region of the target, or a target that has a reflector (see at least [¶ 0126] In this case, there is no need to identify whether a reflector detected by the reflector detection unit is the reference body described in the above embodiment, and all reflectors are target objects. Hence, an object detection region is not defined based on the reflector information about the reference body, but is preset. While the reflector information includes a distance from the object detection device to the reflector, the reflected light intensity detected by the light receiving unit, and the scanning direction of the measurement light, the purpose of using the reflected light intensity is not to identify the reference body, but merely to ensure that the intensity of reflected light is at or above a threshold that eliminates noise light.)
Thus, KIM discloses a vehicle control device to include a recognizer for recognizing a surrounding situation of a vehicle and 5a driving controller to control a speed and steering of the vehicle according to a recognition result of the recognizer. AOKI teaches a target that 25has a region of which light reflection intensity is equal to or greater than a threshold.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified KIM and incorporate the teachings of AOKI and include a method for detecting a target that 25has a region of which light reflection intensity is equal to or greater than a threshold. Doing so allows for accurate recognizing of obstacles in the vehicle environment and used as a checking parameter with captured images.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668